Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the non-final Office Action for the serial number 17/357,781, WATER-METER EXTENSION POLE, filed on 6/24/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 16, “the pole clamp being terminally mounted with the swivel joint” is indefinite because the term with “terminally” means stop or end without anything mounted thereon.  It should be changed to ---the pole clamp having an end and wherein the end is mounted with the swivel joint--- for clarification. 
	Claim 1, line 16, “the pole clamp” is indefinite because it is not clear which pole clamp holder the applicant is referring to, the pole clamp of the first holder or the pole clamp of the second holder?
Claim 1, line 17, “the device clamp being terminally mounted with the swivel joint” is indefinite because the term with “terminally” means stop or end without anything mounted thereon.  It should be changed to ---the device clamp having an end and wherein the end is mounted with the swivel joint--- for clarification.
Claim 1, line 17, “the device clamp” is indefinite because it is not clear which device clamp holder the applicant is referring to, the device clamp of the first holder or the device clamp of the second holder?
Claim 9, line 22, “the pole clamp being terminally mounted with the swivel joint” is indefinite because the term with “terminally” means stop or end without anything mounted thereon.  It should be changed to ---the pole clamp having an end and wherein the end is mounted with the swivel joint--- for clarification. 
Claim 9, line 22, “the pole clamp” is indefinite because it is not clear which pole clamp holder the applicant is referring to, the pole clamp of the first holder or the pole clamp of the second holder?
Claim 9, line 23, “the device clamp being terminally mounted with the swivel joint” is indefinite because the term with “terminally” means stop or end without anything mounted thereon.  It should be changed to ---the device clamp having an end and wherein the end is mounted with the swivel joint--- for clarification.
Claim 9, line 23, “the device clamp” is indefinite because it is not clear which device clamp holder the applicant is referring to, the device clamp of the first holder or the device clamp of the second holder?

Claims 2-8 are rejected as depending on rejected claim 1.  Claims 10-15 are rejected as depending on rejected claim 9.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 8,915,660 to Ben Yehuda et al.
US Patent # 9,170,473 to Li
US Patent Application Publication # 2020/0001321 to Carey et al.
US Design Patent # D852,872 to Fang
US Patent Application Publication # 2019/0162359 to Kundu et al.
US Patent Application Publication # 2019/0001494 to Niemeyer et al.
US Patent Application Publication # 2018/0115716 to Gubler et al.
US Patent Application Publication # 2018/0024421 to Scott
US Patent # 9,835,935 to Wilgosz
US Patent Application Publication # 2017/0192341 to Casarez et al.
US Patent Application Publication # 2016/02566996 to Sun
US Patent # 4,474,439 to Brown
US Patent # 4,496,228 to Schmidt
US Patent Application Publication # 2010/0278523 to Brown
US Patent Application Publication # 2011/0253653 to Chang
The cited references above teach the extension pole with handle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         11/18/22